Opinión concurrente del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 30 de noviembre de 1976
El Art. 404 del Código Político constituye una marcada excepción a los principios que rigen la responsabilidad por culpa extra contractual que adoptamos a través de nuestro Código Civil. 31 L.P.R.A. see. 5142 et seq. A la doctrina de responsabilidad sin culpa se le ha llamado también “teoría de riesgo creado” o del “riesgo jurídico”. Esta sostiene que ningún daño debe quedar sin indemnización y ni siquiera admite el caso fortuito como exonerante. (1) En otras pala-bras, la propia ley atribuye responsabilidad no obstante el cuidado debido. Es un deber absoluto de cuidado.
Esta norma de responsabilidad sin culpa la recoge el Art. 404 de nuestro Código Político. Impone el deber de garantizar la seguridad de las carreteras que ha hecho accesibles al pú-blico. Basta mostrar que el deber objetivo de cuidado no ha sido cumplido. Ante el hecho objetivo del daño cede el hecho subjetivo del cuidado prudente y razonable. Se ha dicho que aunque la teoría es un retroceso a períodos primitivos, su motivación es altruista y de profundo sentido social. (2)
El Art. 404 provee una defensa a la obligación absoluta del Estado cuando los desperfectos son causados por la vio-*399lencia de los elementos y no hubo tiempo suficiente para re-mediarlos. Nótese que la causa “fortuita”, que se contrae más bien a hechos humanos, no está excluida sino solamente las causas surgidas por la violencia de los elementos o lo que sería lo mismo, “fuerza mayor”. Es evidente que el Art. 404 impone el peso de la prueba al Estado para justificar la de-fensa de falta de tiempo suficiente para remediar el desper-fecto. En el caso ante nos el Estado no ofreció prueba exi-mente, luego hay que presumir que el daño no fue ocasionado por la violencia de los elementos.
Es conveniente señalar que el Art. 404, al aprobarse en el año 1902, constituyó una excepción a la inmunidad del Estado a las reclamaciones de los ciudadanos por los daños y perjuicios sufridos por acción u omisión del Estado. No fue hasta el año 1916 que la Legislatura autorizó las demandas contra el Estado por (1) acciones por daños y perjuicios ba-sados sobre contratos y (2) acciones para rein vindicar pro-piedad inmueble o mueble o derechos sobre la misma. Ley Núm. 76, 13 de abril de 1916. En 1928 se enmendó para eli-minar el requisito de que los daños y perjuicios estuvieren basados en contratos, al ampliarse su alcance para cubrir cualquier caso de daños y perjuicios. Ley Núm. 11, 18 de abril de 1928. No obstante la existencia del Art. 404 del Código Político, el legislador prefirió que éste continuara en vigor con respecto a los daños provenientes del uso de las carreteras. Debe aclararse, sin embargo, que la enmienda de 1928 no afectaba las limitaciones impuestas por el Código Civil requiriendo que el Estado debía obrar por mediación de un agente especial para ser responsable. Arts. 1802, 1803, Código Civil de Puerto Rico, ed. 1902. Pero en 1955 el Art. 1803 del Código Civil fue enmendado para ampliar el alcance de la responsabilidad del Estado a la que tendrá un ciuda-dano particular en las mismas circunstancias y condiciones. Ley Núm. 104 aprobada en 29 de junio de 1955; 31 L.P.R.A. see. 5142. Se mantuvo la exención de responsabilidad si el *400Estado probare haber empleado toda la diligencia de un buen padre de familia para prevenir el daño. Id. Sin embargo, es significativo que la responsabilidad absoluta del Art. 404 del Código Político quedó intacta.
Si la responsabilidad que impone el Art. 404 al Estado es o no gravosa, considerando los miles de kilómetros de ca-rreteras que debe mantener, es una cuestión a determinar por el legislador y no por el juzgador. Las cuestiones de polí-tica pública deben ser sopesadas por el legislador ya que el proceso deliberativo tiene que necesariamente tomar en cuenta si el perjuicio económico de los daños por “desperfec-tos, falta de reparación o de protección suficientes para el viajero” en las carreteras de Puerto Rico debe recaer sobre el pequeño número de personas que de hecho sufren los daños o si no es más justo y equitativo que los compartan todos los que se benefician del uso de las carreteras mediante una indemnización por parte del Estado. Esa determinación la hizo ya el legislador y no es función de este Tribunal el violarla.
Confirmaría, pues, la sentencia recurrida.

 La Responsabilidad sin Culpa en España, Rev. General de Leg. y Juris., 1945, Tomo 177, pág. 561.


 Op. dt.